Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2016

The Court of Appeals hereby passes the following order:

A16A0879. Zin Lenox Square, LLC et al. v. Council Wooten & Associates, LLC.

      Council Wooten & Associates, LLC (“CWA”) sued Zin Lenox Square, LLC
and its surety, First Indemnity of America Insurance Company, (collectively, “the
defendants”) for judgment on a bond filed to release a materialman’s lien. The trial
court granted summary judgment to CWA, and the defendants filed this appeal. The
defendants have now informed us, however, that CWA dismissed its underlying
complaint on October 3, 2016.
      Given these circumstances, the issue before us – whether the trial court
properly granted summary judgment to CWA – is moot, requiring dismissal of this
appeal.1 As we have explained, “[a] case is moot if its resolution would amount to
a determination of an abstract question that does not arise upon existing facts or
rights.”2 No case or actual dispute remains pending below for resolution. Moreover,
“there is no justiciable controversy for us to review.”3
      Trying to avoid dismissal, First Indemnity argues that it would have a claim
against CWA for abusive litigation if we reverse the trial court’s judgment. It
contends, therefore, that the issues “are not fully resolved.” But we cannot render “a


      1
       Board of Natural Resources v. Duke Energy Sandersville, 257 Ga. App. 815,
816 (572 SE2d 356) (2002) (“Mootness is a mandatory ground for dismissal of a
case.”) (footnote omitted).
      2
          Id. at 815-816.
      3
          Id. at 816.
hypothetical or advisory opinion.”4 And despite First Indemnity’s claim to the
contrary, this business dispute is not the type of case that “is capable of repetition yet
evades review.”5 Accordingly, because the question presented by this appeal has
become moot, we hereby DISMISS the appeal.

                                         Court of Appeals of the State of Georgia
                                                                              10/20/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      4
          Mack v. Georgia Auto Pawn, 262 Ga. App. 277, 280 (2) (585 SE2d 661)
(2003).
      5
        See Collins v. Lombard Corp., 270 Ga. 120, 122 (1) (508 SE2d 653) (1998)
(“[A] case which contains an issue that is capable of repetition yet evades review is
not moot because a decision in such a case would be based on existing facts or rights
which affect, if not the immediate parties, ‘an existing class of sufferers.’”) (citation
omitted).